DETAILED ACTION
This action is in response to the application filed 25 April 2022, claiming benefit back to 5 October 2018.
	Claims 1 – 20 are pending and have been examined.
	This action is Non-Final.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 30 September 2022 has been considered by the examiner.
Continuation
This application is a continuation application of U.S. application no. 16/510,302 filed on 12 July 2019, now U.S. Patent 11,315,059 (“Parent Application”).  See MPEP §201.07.  In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application.  Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application.  See MPEP §609.02 A. 2.  Finally, Applicants are reminded that the prosecution history of the Parent Application is relevant in this application.  See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).

	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to:
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 8, 9, 15 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over corresponding claims of U.S. Patent No. 11,315,059 (‘059 patent).

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,315,059 (‘059 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because, as shown in the comparison of the claims below, claim 1 of the ‘059 patent is narrower than claim 1 of the instant application, and, as such, it would anticipate the instant claim.
U.S. 11,315,059
1. A system of big bucket campaign planning that automatically learns weights for parameters of a weighted evaluation function, comprising: 
a computer, comprising a processor and a memory, configured to: 
model the use of the one or more campaign operations and one or more campaignable resources of a supply chain network comprising a production line configured to produce one or more products using one or more campaign operations and one or more campaignable resources as one or more campaign planning problems comprising a sequential decision problem with one or more decision parameters; 
	define an evaluation function comprising a weighted sum of features evaluated from the campaign planning problem that encodes a required policy; 
	initialize weights to build a consumption profile and evaluation function; 
	generate random weight vector samples to determine fitness values, wherein the fitness values indicate a level of variability;
	evaluate reward values based on the fitness values associated with the random weight vector samples; 
	select a sub-sample of the top fitness values having the best associated objective function; 
	repeat the generate, the evaluate and the select steps to adjust the weights until a stopping criterion is met indicating an optimal solution has been reached regarding the modelled campaign operations and the modelled campaignable resources; 
	determine a campaign plan for the use of the one or more campaign operations and one or more campaignable resource.

Instant Application
1. A system of 
a computer, comprising a processor and a memory, configured to: 
model the use of the one or more campaign operations and one or more campaignable resources of a supply chain network comprising a production line configured to produce one or more products using one or more campaign operations and one or more campaignable resources as one or more campaign planning problems 
	define an evaluation function comprising a weighted sum of features evaluated from the campaign planning problem 
	initialize weights to build a consumption profile and evaluation function; 
	
	evaluate reward values based on the fitness values 
	select a sub-sample of the top fitness values having the best associated objective function; 
	repeat the determine, the evaluate and the select steps to adjust the weights until a stopping criterion is met indicating an optimal solution has been reached and
	determine a campaign plan for the use of the one or more campaign operations and one or more campaignable resource.



Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 11,315,059 (‘059 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because, the only difference between the claimed invention and the instant application is that claim 14 is directed to a non-transitory computer-readable medium performing the same steps as the system claim, and it would have been obvious to one of ordinary skill to use a non-transitory computer-readable medium within a system to perform computer functions. 

Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 11,315,059 (‘059 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because, as shown in the comparison of the equivalent claims 1 and 1, above, claim 6 of the ‘059 patent is narrower than claim 8 of the instant application, and, as such, it would anticipate the instant claim.

Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 11,315,059 (‘059 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 6 of the ‘059 patent is narrower than claim 9 of the instant application, and, as such, it would anticipate the instant claim.

Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 11,315,059 (‘059 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because, as shown in the comparison of the equivalent claims 1 and 1, above, claim 11 of the ‘059 patent is narrower than claim 15 of the instant application, and, as such, it would anticipate the instant claim.

Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 11,315,059 (‘059 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 11 of the ‘059 patent is narrower than claim 16 of the instant application, and, as such, it would anticipate the instant claim.

Allowable Subject Matter
Claims 3 – 7, 10 – 14 and 17 – 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure.
Hoffman, George Harry  et al. US 20030018513 disclosing a system, method and computer program product for benchmarking in a supply chain management framework
Gorur Narayana Srinivasa; Prasanna et al. US 20120035984 disclosing novel methods for supply chain management incorporating uncertainty
Bhattacharjya; Debarun et al.	US 20160048853 disclosing generating work products using work product metrics and predicted constituent availability
Tesauro; Gerald J. et al.	US 20130185039 disclosing a monte-carlo planning using contextual information
McGoveran, David O. US 20040068501 disclosing an adaptive transaction manager for complex transactions and business process
Gass; Albrecht et al. US 20110078211 disclosing systems and methods for analyzing and transforming an application from a source installation to a target installation
Li; Haitao US 20140249882 disclosing a system and method of stochastic resource-constrained project scheduling
Megiddo; Nimrod US 7117130 disclosing a method for solving stochastic control problems of linear systems in high dimension

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN S MILLER whose telephone number is (571)270-5288.  The examiner can normally be reached on M-F 10am-6pm. Examiner’s fax phone number is (571) 270-6288.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN S MILLER/Primary Examiner, Art Unit 3683